



COURT OF APPEAL FOR ONTARIO

CITATION: Puri Consulting Limited v. Kim Orr Barristers PC,
    2015 ONCA 727

DATE: 20151029

DOCKET: C60161

Gillese, van Rensburg and Miller JJ.A.

BETWEEN

Puri Consulting Limited

Plaintiff (Appellant)

and

Kim Orr Barristers PC

Defendant (Respondent)

Allan Sternberg, for the appellant

Won J. Kim, for the respondent

Heard: October 9, 2015

On appeal from the order of Justice Carole J. Brown of
    the Superior Court of Justice, dated February 20, 2015, with reasons reported
    at 2015 ONSC 577.

van Rensburg J.A.:

A.

Overview

[1]

At issue in this appeal is the interpretation of an accepted offer to
    settle. In particular, did the offer to accept $50,000 plus HST in full and
    complete satisfaction of the [appellants] claim include the appellants claim
    for costs? Or did silence in the offer, on the matter of costs, mean that r. 49.07(5)(b)
    of the
Rules of Civil Procedure
applied?

[2]

The motion judge found that the offer was unambiguous. She held that the
    words full and complete satisfaction meant that the offer was inclusive of
    costs, and that although the respondent waited several months before accepting
    the offer on the eve of trial, r. 49.07(5)(b) did not apply.

[3]

For the reasons that follow, I disagree. Briefly, the motion judge made
    a reversible error by taking a literal approach to the offer and acceptance and
    failing to consider the factual matrix when interpreting the concluded agreement.
    The factual matrix in this case consisted of the rule 49 context in which the
    parties were operating, and the timing of the offer and its acceptance in their
    litigation.

B.

Facts

[4]

The parties were engaged in litigation over an account for services. In 2012,
    Professor Poonam Puri, through her company, the appellant, was retained at an
    agreed hourly rate by the respondent law firm to provide an expert opinion in a
    class proceeding. The appellant delivered her opinion, which was filed in
    court. In July 2012, the appellant rendered an account in the sum of $48,502.50
    for fees plus HST of $6,305.33, for a total of $54,807.83. Her account was
    supported by time dockets. The respondent requested time to pay, citing
    problems with a U.S. firm that was supposed to pay the account. In March 2013,
    when the account remained outstanding after repeated demands for payment, the
    appellant brought an action for damages in the amount of the account (plus
    accrued interest under the contract) plus HST, and for pre-judgment interest
    and costs. In its defence, the respondent admitted the retainer but claimed
    that the invoiced amount was unreasonable and excessive.

[5]

In December 2013, the appellant served a written offer to settle under rule
    49 (the Offer). The Offer stated as follows:

The plaintiff, Puri Consulting Limited, offers to settle this
    proceeding on the following terms:

1. payment by the defendant to the
    plaintiff in the amount of $50,000, plus HST, in full and complete satisfaction
    of the plaintiffs claim; and

2. this offer will remain open for
    acceptance until one minute after the beginning of the trial of this action.

[6]

The Offer was outstanding at the pre-trial conference in May 2014. There
    was disagreement at the pre-trial as to the meaning of the Offer: the appellants
    counsel made clear the appellants position that acceptance of the Offer would
    require the respondent to pay costs. The respondent interpreted the Offer as
    inclusive of costs and told the appellants counsel that he had better review
    the Offer.

[7]

In September 2014, just days before the scheduled two-day trial, the
    respondent served a written acceptance of the Offer. Ultimately, the respondent
    paid the amount of $56,500 ($50,000 plus the applicable HST of 13% on $50,000).
    The appellant asserted that she was entitled to costs in addition to the amount
    paid by the respondent, and she moved under r. 49.09 to enforce the settlement.

C.

Decision on the Motion

[8]

The issue before the motion judge was whether the amount paid by the
    respondent was sufficient to satisfy the Offer, or whether the appellant was
    entitled to an additional amount for her costs. This depended on whether the Offer
    that the respondent accepted without qualification provided for the disposition
    of costs. If it did not, then r. 49.07(5)(b) was engaged. That rule provides as
    follows:

Where an accepted offer to settle does not provide
    for the disposition of costs, the plaintiff is entitled

(b)     Where the offer was made by the plaintiff, to
    the plaintiffs costs assessed to the date that the notice of acceptance was
    served.

[9]

The motion judge concluded that the Offer was unambiguous. In her view,
    the words in full and complete satisfaction of the plaintiffs claim meant
    that the appellants claim for costs was included in the sum of $50,000 plus
    HST, the amount she offered to accept. The appellant sought to rely on the
    discussions that took place at the pre-trial conference which showed the
    parties divergent positions on the matter of costs. In refusing to consider
    the pre-trial discussions, the motion judge commented that it was not in the
    interest of justice that the prohibition in r. 50.09 against disclosure of
    statements made in a pre-trial conference be dispensed with because there was
    no suggestion that the settlement was accepted based on non-disclosure, duress,
    fraud or illegality. She also indicated that had she considered such evidence,
    it would not have resolved the ambiguity. Therefore, she would have applied the
    doctrine of
contra proferentem
, resolving any ambiguity in favour of
    the respondent.

[10]

The
    motion judge accordingly dismissed the appellants rule 49.09 motion. She
    awarded costs against the appellant in the sum of $6,000, all inclusive.

D.

Arguments on Appeal

[11]

The
    appellant contends that the motion judge erred in her interpretation of the Offer
    by focusing solely on the words in full and complete satisfaction, and
    ignoring other aspects of the Offer. According to the appellant, r. 49.07(5)(b)
    would apply because the Offer was to settle the appellants claim, which is
    the word modified by the words in full and complete satisfaction of, and the Offer
    did not provide for a disposition with respect to costs. The appellant also
    argues that the motion judge erred in failing to consider the factual matrix within
    which the Offer was accepted. The factual matrix, according to the appellant, would
    include the statements of the appellants intention at the pre-trial conference.
    In refusing to consider such evidence, the motion judge erred in her interpretation
    of r. 50.09.

[12]

The
    respondent asserts that there was no error in the motion judges analysis or
    result, and that her decision is reasonable and entitled to deference.

E.

Analysis

[13]

It
    is unnecessary, for the purpose of this appeal, to consider the scope of the
    prohibition in r. 50.09 and its possible application to this case, or for that
    matter, to determine whether what was said at the pre-trial conference is
    properly part of the factual matrix to be considered in interpreting the settlement
    agreement. The evidence of what occurred at the pre-trial conference was
    equivocal at best. The parties disagreed about the meaning of the Offer 
    essentially, they joined issue on the very matter that was argued before the
    motion judge and on appeal. The appellant said she intended the Offer to be
    exclusive of costs, while the respondent maintained that the Offer was
    all-inclusive, and included the appellants costs. On this issue, I agree with
    the motion judge that, had the evidence of the pre-trial communications been
    considered, it would have indicated only that the parties did not agree on
    whether costs were included in the Offer and would not have clarified the
    meaning of the agreement.

[14]

I
    would however give effect to the appeal on other grounds. First, the motion
    judge made a reversible error in taking a literal interpretation of the Offer,
    one that focused only on the words in full and complete satisfaction and
    ignored other words used in the Offer. Second, the motion judge failed to
    consider the factual matrix of the Offer and its acceptance. By this, I mean
    that she ought to have considered the rule 49 context, including the purpose of
    that rule, the timing of the Offer and its acceptance in the litigation, and the
    fact that the parties were lawyers, and represented by counsel, so that they
    well knew and appreciated the context in which they concluded their agreement.

(1)

The Wording of the Offer

[15]

The
    motion judge acknowledged that the Offer did not include an express provision
    for the disposition of costs. She concluded however that the words in full and
    complete satisfaction of the plaintiffs claim were clear and unambiguous, and
    meant that the appellant offered settlement of the entire claim, costs
    included, on the basis of the amount stipulated.

[16]

As
    Doherty J.A. noted in
Dumbrell v. The Regional Group of Companies Inc.
(2007),

85 O.R. (3d) 616 (C.A.), at para. 51, the meaning of [a]
    written agreement must be distinguished from the dictionary and syntactical
    meaning of the words used in the agreement. The meaning is derived from both
    the words used and from the circumstances in which the words were used. At
    para. 54, Doherty J.A. further explained that this consideration of the context
    is not something that is resorted to only where the words viewed in isolation
    suggest some ambiguity.

[17]

In
    other words, even where words in a written agreement are believed to be
    unambiguous, the meaning of those words can only be properly ascertained by
    considering the context in which the agreement was made.

[18]

As
    such, the motion judge made a reversible error in her interpretation of the
    words in full and complete satisfaction. Even though she believed that the
    words were unambiguous, she ought to have considered the context in which the
    agreement was made (as discussed in the next section) and the other words in
    the Offer (such as the word claim).

[19]

In
    arriving at her decision, the motion judge treated claim as synonymous with
    action, and she did not consider or resolve the question of what claim in
    particular the Offer was meant to settle. Rule 49 provides that a party may
    offer to settle any one or more claims in a proceeding by making a rule 49
    offer. This means that the word claim under the rule is not synonymous with
    action or proceeding. The issue in this case is what claim the appellant
    was offering to settle.

[20]

The
    appellant contends that claim refers to a claim for substantive relief and
    not for costs. The appellant relies on certain passages in
Somers v.
    Fournier
(2002), 60 O.R. (3d) 225 (C.A.), where Cronk J.A. stated that costs
    of litigation are incidental to the determination of the rights of the parties
    and are not part of the
lis
between the litigants (contrasting damages
    and pre-judgment interest, which are part of the compensatory package provided
    to the person wronged). The court also endorsed, at para. 19 of
Somers
,
    the statement of the motions judge whose decision was under appeal that costs
    are procedural and part of the machinery enabling the court to work
    effectively: A particular example of the operation of that machinery is seen
    in the application of Rule 49 dealing with offers to settle. The appellant
    contends that this case is authority that a claim is a claim for substantive
    relief, which would not include a claim for costs.

[21]

Somers
dealt with whether costs are procedural or substantive for the purpose of
    conflicts of laws. As such, the appellants argument based on this case and the
    quotations are taken out of context. They do not assist in interpreting the
    meaning of claim in the context of rule 49 or as used in the Offer in this
    case.

[22]

A
    statement of claim contains a claim for relief (formerly prayer for relief)
    in which various claims are set out. Typically, a claim for costs is included
    in the claim for relief. Indeed, in this case the appellant claimed damages,
    interest and costs as separate items. Paragraph 1 of the amended statement of
    claim claimed: (a) damages for breach of contract in the amount of $55,714.10
    plus $7,242.83 HST; (b) additional interest in accordance with the terms of the
    contract from March 16, 2013; (c) pre-judgment interest pursuant to the
Courts
    of Justice Act,
R.S.O. 1990, c. C.43; and (d) costs on a solicitor and
    client basis plus HST. According to para. 11 of the amended statement of claim,
    the amount claimed for damages consisted of the original invoice amount plus interest
    at the contractual rate of two percent interest compounded monthly.

[23]

On
    its face, the appellants pleading included various claims, which included a
    claim for damages. The offer to settle referred to the settlement of the
    appellants claim, calling into question which claim the appellant meant to
    settle.

[24]

For
    these reasons, I disagree with the motion judge that the meaning of the words
    in full and complete satisfaction in the Offer are unambiguous, and in
    particular that those words provided for the disposition of costs.

(2)

The Factual Matrix

[25]

In
Sattva Capital Corp. v. Creston Moly Corp.,
2014 SCC 53, [2014] 2
    S.C.R. 633, Rothstein J. discussed the role of surrounding circumstances or the
    factual matrix when interpreting a written contract. He noted, at para. 47,
    that to determine the intent of the parties and the scope of their
    understanding,

a decision-maker must read the contract as a whole, giving the
    words used their ordinary and grammatical meaning, consistent with the
    surrounding circumstances known to the parties at the time of formation of the
    contract. Consideration of the surrounding circumstances recognizes that
    ascertaining contractual intention can be difficult when looking at words on
    their own, because words alone do not have an immutable or absolute meaning.

[26]

The
    relevant factual matrix in this case includes rule 49, under which the parties
    were operating, and the timing of the Offer and its acceptance in the
    litigation.

[27]

The
    purpose of the costs provisions in rule 49 informs the interpretation of the
    appellants Offer in this case.

[28]

The
    purpose of Rule 49 is to encourage parties to make reasonable offers to settle
    and to facilitate the early settlement of litigation:
Rooney (Litigation
    Guardian of) v. Graham
(2001), 53 O.R. (3d) 685, per Laskin J.A., at para.
    45. When a party makes an offer to settle, the other party must give serious
    consideration to whether to settle by accepting the offer or to continue the
    litigation. Continuing litigation in the face of a reasonable offer can be
    risky. This is reflected in r. 49.10, which sets out the costs
    consequences of a failure to accept an offer that the offeror betters at trial.
    Rule 49 is a simple recognition that if an offer is accepted it should carry
    with it party and party costs to that date:
Rooney
, per Carthy J.A., at
    para. 31.

[29]

While
    a party may specifically address costs in her offer to settle, r. 49.07(5)
    contemplates that offers to settle will be made (and accepted) that do not
    provide for the disposition of costs. As noted in Holmested & Watson,
Ontario
    Civil Procedure
, loose-leaf (2010-Rel. 5), Volume 4, (Toronto: Carswell,
    1985) at p. 49-33, r. 49.07(5) gives the defendant an incentive to accept
    promptly and stop the growth of costs. The later the acceptance of an offer to
    settle that does not provide for costs, the greater the costs that will have to
    be paid.

[30]

The
    respondents interpretation of the Offer, which interpretation was accepted by
    the motion judge, would mean that, rather than acting as an incentive to
    encourage early settlement, the value of the Offer would decline over time as
    the parties approached their trial date and the appellants legal costs
    increased.

[31]

The
    timing of the making of the Offer and its acceptance are also part of the
    factual matrix.

[32]

The
    Offer was made relatively early in the proceeding, after the appellant
    conducted an examination for discovery of the respondent. The respondent chose
    not to conduct any examination. The Offer was outstanding at the pre-trial
    conference, and the parties knew that a trial date had been scheduled for nine
    months hence. In the intervening period, the respondent took no steps in the
    action. The respondent would have known that, unless the action settled, the
    trial would proceed as scheduled in September 2014, and the appellant would have
    incurred additional legal costs to prepare for the trial. These circumstances
    do not favour the respondents interpretation of the Offer  that the appellant
    would make an offer, that by its terms would remain open until one minute after
    the commencement of trial, and that would decline in value as the trial date
    approached. The parties were sophisticated and knowledgeable. As lawyers, they
    would have understood full well the implications of an offer to settle under rule
    49, and in particular the default provision in r. 49.07(5) providing for costs.

[33]

The
    motion judge erred in this case by failing to interpret the Offer and
    acceptance in the relevant context of the litigation and rule 49. As for her
    reference to applying the doctrine of
contra proferentem
to the Offer,

there was no reason to resort to this principle without first attempting
    to determine the meaning of the agreement by reference to the factual matrix.

[34]

Interpreting
    the Offer in the relevant context, it did not provide for the disposition of
    the appellants costs. Accordingly, r. 49.07(5)(b) applies, and the appellant
    is entitled to costs, in addition to the amount paid by the respondent.

F.

Disposition

[35]

For
    these reasons, I would allow the appeal and grant judgment to the appellant
    declaring that the Offer, as accepted by the respondent, did not provide for
    the disposition of costs, and that pursuant to r. 49.07(5), the appellant is
    entitled to costs assessed to September 4, 2014, the date on which the
    respondents acceptance of the Offer was served. I would reverse the costs
    award in the court below, and order the respondent to pay the appellant the sum
    of $6,000 all-inclusive for costs of the rule 49.09 motion.

[36]

I
    would order costs of the appeal to the appellant in the amount of $7,500,
    inclusive of disbursements and HST.

Released: October 29, 2015

(EEG)                                                                             K.
    van Rensburg J.A.

I agree E.E. Gillese J.A.

I agree B.W. Miller J.A.


